DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/18/2021, with respect to the rejection(s) of claim(s) 1, 2, 4-7, 11-13-15, and 17-23 under 35 U.S.C. 103 in view of in view of Rondinelli et al. (Pub. No. US 2012/0262540 Al; hereafter Rondinelli) in view of O'Neill et al. (Pub. No. US 2015/0042877 Al; hereafter O'Neill), Jang et al. (Pub. No. US 2014/0184838; hereafter Jang), and Katsuma et al. (U.S. Patent No. 4,448,509; hereafter Katsuma) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rondinelli in view of O'Neill, Jang, Katsuma, and Uehara (Pub. No. US 2013/0021686 A1; hereafter Uehara).
The combination of Rondinelli in view of O'Neill, Jang, and Katsuma as previously presented does not disclose the newly added claim limitations of “a safety mechanism including a post support that carries a post and has a lower portion for housing a spring, such that a tongue extends from the post support in the direction of a button being independently spring-loaded with a groove position into a first side of the button facing a center of the lock ring” as called for in newly amended claims 1 and 23. 
Uehara discloses a safety mechanism including a post support that carries a post and has a lower portion for housing a spring (see Uehara Fig. 2B, items 12, 33, and unlabeled spring support section), such that a tongue extends from the post support in the direction of a button being independently spring-loaded with a groove position into a first side of the button facing a center of the lock ring (see Uehara Fig. 2B, items 11 and 31-33).

Applicant’s arguments, filed 3/18/2021, with respect to the rejection(s) of claim(s) Claims 8-10 under 35 U.S.C. 103 as being unpatentable over Rondinelli in view of O’Neill, Jang, Katsuma, and further in view of Tokiwa et al. (Pub. No. US 2006/0216023 A1; hereafter Tokiwa). have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rondinelli in view of O’Neill, Jang, Katsuma, Tokiwa, and Uehara.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-7, 11-15, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rondinelli et al. (Pub. No. US 2012/0262540 A1; hereafter Rondinelli) in view of O’Neill et al. (Pub. No. US 2015/0042877 A1; hereafter O’Neill), Jang et al. (Pub. No. US 2014/0184838; hereafter Jang), and Katsuma et al. (U.S. Patent No. 4,448,509; hereafter Katsuma), and Uehara (Pub. No. US 2013/0021686 A1; hereafter Uehara).
 	Regarding claims 1, 21, and 22, Rondinelli discloses a cell phone assembly comprising: a housing having a front surface facing a first direction (see Rondinelli Fig. 18, item 458), the front surface including a touch screen (see Rondinelli Fig. 15, item 324); cell phone electronics supported by the housing (see Rondinelli Fig. 15, “sensor hardware” items 324, 302, 320, and 314); at least one image sensor supported by the housing (see Rondinelli Fig. 15, item 302); a rear surface supported by the housing, the rear surface facing a second direction opposite the first direction (see Rondinelli Figs. 4A-4C, item 114); and a socket defined on the rear surface, the socket having a central aperture (see Fig. 5A, item 150), the socket configured to removably engage an optical unit (see Rondinelli Fig. 5B, item 140); wherein the at least one image sensor, the socket, and the optical device are aligned such that light traveling along an optical path passes through the lens mount adapter and the central aperture of the socket to the at least one image sensor (see Rondinelli Fig. 5B, items 144 and 150. See also Fig. 13, which shows the light path through the optical device, and paragraph [0040] which states that “This 
Rondinelli does not disclose that the attachment is a lens or a lens mount adapter and a plurality of electrodes extending above a cantilevered surface extending from a segment of the sidewall of the socket, the plurality of electrodes configured to electrically communicate with a corresponding plurality of electrodes on an inset of the lens or the lens mount adapter, the cantilevered surface configured to mate within the inset of the lens or the lens mount adapter, and a plurality of arcuate flanges extending radially inwardly from the sidewall into the central aperture, wherein the plurality of electrodes comprise pogo pins, wherein the cantilevered surface mates with a recessed surface of the lens or the lens mount adapter when the plurality of electrodes align with the corresponding plurality of electrodes. The attachment of Rondinelli is instead a panoramic reflector.
O’Neill discloses a cell phone assembly which has a socket defined on a rear surface for receiving a lens adapter and lens unit (see O’Neill Fig. 2, items 1322, 1352, and 1362). O’Neill also discloses that the adapter 1352 has a slotted U attachment configuration like that shown in Rondinelli Fig. 6.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the cellular device housing of Rondinelli with an adapter like that shown in O’Neill in order to enable the cellular device to either attach the panoramic attachment of Rondinelli, or other lens devices for other shooting modes like those shown in O’Neill. Additionally, it would enable the attachment of devices with different attachment means to attach to the cellular device. For example, if the user has a cellular device with the connection portion shown in Figs. 5A and 5B of Rondinelli, but had a panoramic device or secondary lenses which have the attachment mechanism shown in Figs. 6A and 6B, they could not directly attach, but if there were an intermediate adapter like that shown in 
Rondinelli in view of O’Neill does not disclose a plurality of electrodes extending above a cantilevered surface extending from a segment of the sidewall of the socket, the plurality of electrodes configured to electrically communicate with a corresponding plurality of electrodes on then inset the lens or the lens mount adapter, and a plurality of arcuate flanges extending radially inwardly from the sidewall into the central aperture, the cantilevered surface configured to mate within the inset of the lens or the lens mount adapter, wherein the plurality of electrodes comprise pogo pins, wherein the cantilevered surface mates with a recessed surface of the lens or the lens mount adapter when the plurality of electrodes align with the corresponding plurality of electrodes.
Jang discloses a plurality of electrodes on the rear surface of the socket configured to electrically communicate with a corresponding plurality of electrodes on the lens or the lens mount adapter (see Jang Fig. 3, items 310a and 340a).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide electrical contacts on the socket corresponding to electrical contacts on a lens unit “thereby allowing electrical signals and currents to be exchanged between the main body 110 and the external optical component 140a” (see Jang paragraph [0061]).
Rondinelli in view of O’Neill and Jang does not disclose that the plurality of electrodes are extending above a cantilevered surface extending from a segment of the sidewall of the socket, a plurality of electrodes on an inset of the lens or lens mount adapter, and a plurality of arcuate flanges extending radially inwardly from the sidewall into the central aperture, the cantilevered surface configured to mate within the inset of the lens or the lens mount adapter, wherein the plurality of electrodes comprise pogo pins, wherein the cantilevered surface mates with a recessed surface of the 
Katsuma discloses that it was well known in the art at the time the invention was filed to provide electrical contacts for a lens mount above a cantilevered surface using pogo pins (see Katsuma Figs. 1B and 4A, contacts 9A-9E which are shown in Fig. 4B to be cantilevered on support 18, and are pogo pins biased by spring 20), a plurality of arcuate flanges extending radially inwardly from the sidewall into the central aperture (see Katsuma Fig. 6A, three arcuate segments extending from sidewall 102. See also Response to Arguments, above regarding obviousness of the reversal of the outwards segments 8a in the first embodiment to inward segments in the second embodiment.), a lens or lens mount with a plurality of electrodes on an inset of the lens or lens mount adapter (see Katsuma Figs. 1A and 4A, items 6a and 10a), the cantilevered surface configured to mate within the inset of the lens or the lens mount adapter (see Katsuma Fig. 5, which shows cantilevered surface pins 9a mating with recess 6a to contact inset electrodes 10a), wherein the cantilevered surface mates with a recessed surface of the lens or the lens mount adapter when the plurality of electrodes align with the corresponding plurality of electrodes (see Katsuma Fig. 5, items 9A and 10A. Fig. 4A shows that item 10A is in a recessed surface accessible through portion 6a.).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the electrical contact portion of Rondinelli in view of O’Neill and Jang on a cantilevered mount portion like that in Katsuma in order to enable the contacts to be formed as pogo pins, which require space underneath for the springs, so as to ensure proper electrical contact between the lens and camera body through biasing the pins in the contacting direction.
The combination of Rondinelli in view of O'Neill, Jang, and Katsuma does not disclose a safety mechanism including a post support that carries a post and has a lower portion for housing a spring, 
Uehara discloses a safety mechanism including a post support that carries a post and has a lower portion for housing a spring (see Uehara Fig. 2B, items 12, 33, and unlabeled spring support), such that a tongue extends from the post support in the direction of a button being independently spring-loaded with a groove position into a first side of the button facing a center of the lock ring (see Uehara Fig. 2B, items 11 and 31-33) as called for in claim 1; and with respect to claims 14 and 15 further discloses that the safety mechanism configured to prevent accidental detachment of the lens or the lens adapter (see Uehara Fig. 2B and paragraph [0024]); wherein the safety mechanism comprises the button (see Uehara Fig. 2B, item 11), a landing pad (see Uehara Fig. 2B, exposed portion of item 11), and a the post configured to accommodate a corresponding hole on the lens or the lens mount (see Uehara Fig. 2B, item 14), such that the post support is slidable into the groove positioned into a first side of the button (see Uehara Fig. 2B, items 33 and 11, the notch formed between the top surface of 11, the post of button 11, and the housing can be construed as a groove into which the tongue of 33 is slid).
It would have been obvious to provide a lens securing mechanism like that in Uehara in the device of the combination of Rondinelli in view of O'Neill, Jang, and Katsuma in order to provide a lens mounting unit which can securely lock the lens in place to prevent unintentional detachment.


Regarding claims 2 and 4, Rondinelli as modified further discloses the cell phone assembly of Claim 1, wherein the cell phone electronics comprise: a mobile communication module configured to transmit and receive wireless signals (see Rondinelli paragraph [0063] which discloses that the “data stream can be… transmitted through a wired or wireless network” which inherently requires a module configured to transmit wireless signals); an input/output module enclosed within the housing, the 

	Regarding claims 5 and 6, Rondinelli as modified discloses the phone assembly of claim 4, wherein the socket further comprises an optical element seating cavity having a periphery defined by a forward portion of the side wall which extends from the socket front surface to the flange front surfaces (see Rondinelli Fig. 9A, the shape of the cavity with the flanges define the area of the optical element seat 226), wherein the periphery of the seating cavity is contoured to accommodate a corresponding contoured periphery surface of the lens or the lens mount adapter (see Rondinelli Fig. 9A, items 224, 226, 228, 236, and 238).

 	Regarding claim 7, as modified discloses the cell phone assembly of Claim 6, and also disclose an embodiment in which the contour of the periphery of the seating cavity includes a keying feature configured to allow for single orientation insertion of the lens or the lens mount adapter into the central aperture (see embodiment of Figs. 6A and 6B, which allow for only a single orientation, and the embodiment of Fig. 5A, which discloses a keying feature. While no single embodiment of Rondinelli 

 	Regarding claim 11, Rondinelli as modified discloses the cell phone assembly of Claim 1, wherein the socket further comprises an alignment keying feature provided on the side wall and configured to provide for single orientation insertion of the lens or the lens mount (see Rondinelli Fig. 5A, item 154. While there is another keying feature which allows a different orientation, mere removal of parts with associated removal of function is deemed well within the purview of the ordinary workman in the art (see MPEP 2144.04) and one having ordinary skill in the art at the time the invention was filed would have motivation to remove the secondary orientation ability where the device is sensitive to orientation and the user should have ease of attachment and detachment without having to worry about whether the device is correctly oriented or not.).

 	Regarding claim 12, Rondinelli as modified discloses the cell phone assembly of Claim 3, wherein the socket does not include a rotatable locking ring or a spring configured to assist in fastening the lens or the lens mount to the socket (see Rondinelli Fig. 6A, items 168 and 170).

 	Regarding claim 13, Rondinelli as modified discloses the cell phone assembly of Claim 3, wherein the socket does not implement a bayonet style mount (see Rondinelli Figs. 6A and 6B).

 	Regarding claim 17, Rondinelli as modified discloses the cell phone assembly of Claim 1, O’Neill further discloses at least one light (see O’Neill paragraph [0028] “some mobile electronic devices include one or more illumination components, such as one or more lights, and/or flashes, etc., that can be used for photography, videography, and/or other purposes (e.g., as a flash light)”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was field to provide the cellular device of Rondinelli in view of O’Neill as modified with an illumination device in order to enable flash photography and optional flash light illumination, as disclosed in O’Neill.

Regarding claim 18, Rondinelli as modified discloses the cell phone assembly of Claim 1, further comprising a camera module (see Rondinelli Fig. 15, item 302).

 	Regarding claim 19, Rondinelli as modified discloses the cell phone assembly of Claim 18, wherein the camera module comprises at least one camera (see Rondinelli Fig. 15, item 302).

 	Regarding claim 20, Rondinelli as modified discloses the cell phone assembly of Claim 18, wherein O’Neill further discloses utilizing a portable device which has a camera module that comprises at least two cameras (see O’Neill paragraph [0037] “the mobile device 1400 may be an iPhone 5/5S, manufactured by Apple.” The iPhone 5 is a phone which has both front and rear facing cameras.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was field to provide the cellular device of Rondinelli in view of O’Neill as modified with a second, front facing camera, in order to enable the user to capture “selfie” style photographs without turning the phone around and while still being able to see the display screen.


The combination of Rondinelli in view of O'Neill, Jang, and Katsuma does not disclose a safety mechanism including a post support that carries a post and has a lower portion for housing a spring, such that a tongue extends from the post support in the direction of a button being independently spring-loaded with a groove position into a first side of the button. 
Uehara discloses a safety mechanism including a post support that carries a post and has a lower portion for housing a spring (see Uehara Fig. 2B, items 12, 33, and unlabeled spring support), such that a tongue extends from the post support in the direction of a button being independently spring-loaded with a groove position into a first side of the button (see Uehara Fig. 2B, items 11 and 31-33).
It would have been obvious to provide a lens securing mechanism like that in Uehara in the device of the combination of Rondinelli in view of O'Neill, Jang, and Katsuma in order to provide a lens mounting unit which can securely lock the lens in place to prevent unintentional detachment.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rondinelli in view of O’Neill, Jang, Katsuma, and Uehara as applied to claim 4 above, and further in view of Tokiwa et al. (Pub. No. US 2006/0216023 A1; hereafter Tokiwa).
 	Regarding claims 8-10, Rondinelli in view of O’Neill discloses the cell phone assembly of Claim 4, but does not disclose that the socket comprises at least four arcuate flanges extending radially inwardly from the side wall into the central aperture, wherein the at least four arcuate flanges are substantially spaced about a periphery of the central aperture, wherein the at least four arcuate flanges are 
	Tokiwa discloses a lens attachment mechanism wherein the socket comprises at least four arcuate flanges extending radially inwardly from the side wall into the central aperture (see Tokiwa Fig. 2, items 9a-9c and 11a-11c. See also Tokiwa paragraph [0073] “the bayonet lugs 9a-9c are three in the lens unit coupling mechanism 8. However, the number of the bayonet lugs 9a-9c may be two, or four or more”), wherein the at least four arcuate flanges are substantially spaced about a periphery of the central aperture (see Tokiwa Fig. 2, items 11a-11c), wherein the at least four arcuate flanges are circumferentially separated about the periphery of the central aperture by an equal number of intervening recesses (see Tokiwa Fig. 2, recesses between 11a-11c are equally spaced).
	Tokiwa expressly teaches that it was well known to one having ordinary skill in the art at the time the invention was filed to provide four flanges instead of two, as taught by Tokiwa, as they are art recognized alternatives useful for the same purpose, and four flanges provide redundant security in case one flange fails.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.